          Case 4:17-cr-00145-BSM Document 45 Filed 12/28/18 Page 1 of 24



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           WESTERN DIVISION

UNITED STATES OF AMERICA                                                    PLAINTIFF

v.                          CASE NO. 4:17-CR-00145 BSM

EDGAR K. RIDDICK                                                           DEFENDANT

                                         ORDER

       Defendant Edgar Riddick’s motions to suppress [Doc. Nos. 23, 24, 25, 26, 27] are

denied.
                                      I. BACKGROUND

       Riddick was indicted on one count of possession of child pornography in violation of

18 U.S.C. section 2252(a)(4)(B) and three counts of distribution of child pornography in

violation of 18 U.S.C. section 2252(a)(2). See Doc. No. 3. He moves to suppress evidence

obtained by the Little Rock Police Department (“LRPD”). The events leading up to the

seizure of evidence are as follows:

       On May 30, 2016, Chatstep, an online chatroom platform, reported to the National

Center for Missing and Exploited Children’s (“NCMEC”) CyberTipline that someone

uploaded a suspected image of child pornography to its website. Chatstep’s tip included the

image and the following information: the person went by the username “Missy”; he posted

the image in a chatroom called “Nuderoom” at 4:17:54 UTC on May 30, 2016; and he used

Internet Protocol (“IP”) address 71.238.241.25 (“.25”). The CyberTipline reported this

information to the LRPD.

       Over the following months, Chatstep sent more tips involving suspected child
        Case 4:17-cr-00145-BSM Document 45 Filed 12/28/18 Page 2 of 24



pornography to NCMEC involving “Missy” and of a person going by usernames “Mom45”

and “ccc.” NCMEC reported this information to the LRPD, which confirmed that the images

were child pornography.

       In August 2016, the LRPD subpoenaed Chatstep and Comcast, an internet service

provider, to produce additional information about the individual associated with IP address

.25. Chatstep identified the dates, times, usernames, and chatroom names linked with IP

address .25, and Comcast identified Riddick as the subscriber using this IP address.

       In February 2017, the LRPD served additional subpoenas and disclosure orders on

Chatstep and Comcast for information about other IP addresses later associated with Riddick.

Chatstep provided records connected with those addresses, and Comcast identified Riddick

as the subscriber using them.

       Later that month, LRPD Detective Amber Kalmer obtained a search warrant on

Chatstep for information concerning IP address 2601:381:8105:1e30:864:e60c:13ed:ea05

(“ea05”). The warrant required Chatstep to provide “any and all information, data and/or

content associated with the personal cloud storage user account connected to the Chatstep

account for screen/user name: Mom45 Room: Nude Port: 49823 and IP address:[ea05][.]”

In response, Chatstep provided a one-page document indicating that an individual associated

with IP address ea05 and using the username “Mom45” entered the “Nude” chatroom. This

document contained information about other usernames associated with IP address ea05.

       Kalmer then obtained a warrant to search Riddick’s home for digital devices for child


                                             2
        Case 4:17-cr-00145-BSM Document 45 Filed 12/28/18 Page 3 of 24



pornography. During the search, several digital devices were seized. A forensic analysis

of one of these devices—a Seagate hard drive—revealed over one thousand images of

suspected child pornography.

       Riddick was not at home at the beginning of the search. Detective Ray Koonce

observed Riddick drive away from the house before the search started. Koonce followed

Riddick to a hotel approximately twelve to fifteen miles away, where Riddick picked up a

business associate. Koonce and a uniformed officer, Cheree Carlton, stopped Riddick at the

hotel. Koonce walked up to Riddick’s car, and Riddick rolled down his window. Koonce

asked Riddick to step out of the car, patted him down, and told him to stand to the rear of the

car with Carlton. Koonce followed a similar procedure with Riddick’s associate. Koonce

then told Riddick that a search warrant was being executed at Riddick’s home and requested

that Riddick return to the house with him. Koonce also told Riddick several times that

Riddick was not under arrest and was free to leave.

       Koonce also asked for consent to search Riddick’s car. Riddick agreed, and he later

signed a written consent to search the items found in the car. Koonce searched the car and

seized Riddick’s cell phone, laptop, and camera. Koonce returned Riddick’s cell phone after

determining that it did not have access the internet or the ability to take photos. Riddick gave

his car to his associate to drive to Stuttgart, Arkansas, for a work-related project. Riddick

then rode home in Carlton’s marked squad car.

       Riddick was met at his house by Detectives Kalmer and Jennifer Hurd. He was told


                                               3
          Case 4:17-cr-00145-BSM Document 45 Filed 12/28/18 Page 4 of 24



multiple times that he was not under arrest and that he was free to leave. He was also given

a Miranda warning. Riddick agreed to speak with the detectives, although at several points

he stated that he did not want to incriminate himself. It also appears that he made some

statements to investigators before the Miranda warning. During his interview with the

detectives, Riddick took a number of breaks but was accompanied by an officer during those

breaks.

                                     II. DISCUSSION

       Riddick moves to suppress evidence obtained from Chatstep, evidence from the search

of his home, and his statements to investigators. First, he asserts that the warrantless search

and seizure of evidence from Chatstep is unconstitutional under Carpenter v. United States,

138 S. Ct. 2206 (2018), and that Chatstep illegally produced evidence that exceeded the

scope of the LRPD’s search warrant. Second, he asserts that the warrant for the search of

his home was unlawfully obtained because the application for the warrant relied on evidence

illegally obtained from Chatstep. Riddick also argues that the warrant was defective because

it was overbroad. Third, Riddick asserts that any pre- or post-Miranda statements given to

investigators during the search of his home should be suppressed because they followed an

illegal traffic stop and detention. He also argues that his statements were made involuntarily.

       Riddick’s motions to suppress are denied because none of his arguments require the

suppression of any evidence.




                                              4
           Case 4:17-cr-00145-BSM Document 45 Filed 12/28/18 Page 5 of 24



          A.     Evidence Obtained From Chatstep

                                  1. Warrantless Information

          The warrantless evidence obtained from Chatstep does not violate Riddick’s rights

under the Fourth Amendment because he does not have a reasonable expectation of privacy

in his IP address and other non-content information that he shared with Chatstep. This

information was properly disclosed to the LRPD in response to subpoenas and disclosure

orders.

          “The Fourth Amendment protects the right of the people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures.” Carpenter, 138

S. Ct. at 2213 (internal quotation and alterations omitted). It prohibits the government from

intruding into areas where there is a “reasonable expectation of privacy.” Oliver v. United

States, 466 U.S. 170, 177 (1983) (“Since Katz v. United States, 389 U.S. 347 (1967), the

touchstone of Fourth Amendment analysis has been the question whether a person has a

‘constitutionally protected reasonable expectation of privacy.’”). An individual, however,

does not have a reasonable expectation of privacy in information that he willingly reveals to

a third party, even if he does so for a limited purpose and assumes that it will be held in

confidence. United States v. McIntyre, 646 F.3d 1107, 1111 (8th Cir. 2011). This is known

as the “third-party doctrine.” See also United States v. Miller, 425 U.S. 435, 443 (1976);

Smith v. Maryland, 442 U.S. 735, 744 (1979).

          Riddick has no reasonable expectation of privacy in “his subscriber information,


                                                5
          Case 4:17-cr-00145-BSM Document 45 Filed 12/28/18 Page 6 of 24



including his IP address,” because he voluntarily disclosed this information to a third party.

United States v. Wheelock, 772 F.3d 825, 828 (8th Cir. 2014) (internal quotation omitted).

Specifically, he willingly conveyed this information to Chatstep in order to access its website

and services. See Miller, 425 U.S. at 443. Therefore, Chatstep’s business records containing

Riddick’s non-content subscriber information, including his IP addresses, usernames, the

dates and times that he accessed various chatrooms, and the names of those chatrooms, were

properly obtained through subpoenas or disclosure orders. See Wheelock, 772 F.3d at

828–29.

       Riddick, however, argues that suppression is required under Carpenter v. United

States. 138 S. Ct. at 2206. In Carpenter, the Supreme Court held that the third-party

doctrine does not apply to cell-site location information (“CSLI”). Id. at 2217–18. CSLI

is information collected by wireless service providers when an individual cell phone

identifies its location to nearby cell towers. Id. at 2211–12. Because CSLI contains an

incredibly detailed history of an individual’s physical movements, possibly going back

several years, defendants have a reasonable expectation of privacy in this information. See

id. at 2217–18. Accordingly, the government is required to get a warrant before obtaining

CSLI from a third-party service provider.

       Riddick reads Carpenter to also apply to non-content information that enables the

government to track an individual’s movements across the internet. Specifically, he

analogizes the government’s use of CSLI to track Carpenter’s location in the physical world



                                              6
        Case 4:17-cr-00145-BSM Document 45 Filed 12/28/18 Page 7 of 24



to its use of the information obtained from Chatstep to track Riddick’s location in the digital

world. While this is an interesting argument, it is an untenable extension of Carpenter

because that case is based specifically upon the unique characteristics of CSLI. Here, the

data requested from Chatstep is not, nor is it similar to, CSLI.

       First, CSLI is qualitatively different than other types of non-content or location data

stored by third-party providers: it is vastly more detailed, more informative, and often

contains historical information going back several years. See id. at 2219–20. Because many

people carry their cell phones almost all of the time, CSLI is a “near perfect” surveillance

tool. Id. at 2218. In contrast, the data obtained from Chatstep via subpoena is far more

limited—it concerned non-content information about Riddick’s activity within one particular

website. Because Riddick has a dynamic IP address that occasionally changes, the evidence

at issue likely does not represent all of his activity on that website. Further, it almost

certainly does not come close to capturing all of Riddick’s activity on the internet.

       Additionally, while one may have a reasonable expectation of privacy in one’s

physical movements, see United States v. Jones, 565 U.S. 400, 408 (2012), the subpoenas

at issue concern non-content information about one’s movements across the internet, such

as IP addresses and names. Even after Carpenter, at least one court has held that such

information is unprotected by the Fourth Amendment. See, e.g., United States v. Contreras,

905 F.3d 853, 857 (5th Cir. 2018); United States v. Landry, 729 F. App’x 345, 345–46 (5th

Cir. 2018). In short, rather than being analogous to a “detailed chronicle of a person’s



                                              7
        Case 4:17-cr-00145-BSM Document 45 Filed 12/28/18 Page 8 of 24



physical location compiled every day, every moment, over several years,” Carpenter, 138 S.

Ct. at 2220, this information is more similar to the discrete, unprotected bank records in

Miller or the pen register data in Smith.

       Second, CSLI is unique because there is hardly any effort required for a person to

transmit this information to a third party—and he often does so unknowingly. Carpenter,

138 S. Ct. at 2220. CSLI is automatically and continuously generated after an individual

simply turns on his cell phone. Id. Thus, the transmission of CSLI is fairly passive, and a

person does not share his CSLI with a third party in the same way that he more actively

discloses other types of information. See id. Unlike CSLI, the data obtained from Chatstep

was actively shared by Riddick, similar to the act of placing a call in Smith. 442 U.S. at 744.

Riddick had to open his computer, log on to the internet, open his browser, access Chatstep’s

website, log into his account, and create or enter a particular chatroom. In so doing, Riddick

intentionally revealed to Chatstep his username, IP address, the chatroom name, and the time

and date of entry. See id.

       For these reasons, Carpenter does not apply. The warrantless information obtained

from Chatstep did not violate Riddick’s Fourth Amendment rights because he had no

reasonable expectation of privacy in that information, and it was properly obtained through

subpoenas and disclosure orders.

                    2. Information Exceeding the Scope of the Warrant

       Riddick’s argument that Chatstep exceeded the scope of the search warrant by



                                              8
        Case 4:17-cr-00145-BSM Document 45 Filed 12/28/18 Page 9 of 24



providing the LRDP with additional information is unpersuasive because he did not have a

reasonable expectation of privacy in that information.       First, the account information

regarding IP addresses other than IP address ea05 was produced in response to various LRPD

subpoenas and court orders, and not in response to the search warrant.

       Second, the warrant itself directed Chatstep to provide records related to “screen/user

name: Mom45 Room: Nude Port: 49823 and IP address: [ea05] . . . .” Chatstep provided

this information, but it also disclosed other activity associated with IP address ea05,

including that of an individual going by usernames “NudeMom,” NudeMom45,” and

“Missy.” This additional information does appear to exceed the scope of the warrant, which

only authorized the search and seizure of records pertaining to username “Mom45” and IP

address ea05. This, however, is of no practical consequence because Riddick did not have

a reasonable expectation of privacy in this information.

       Even if this information was protected by the Fourth Amendment, suppression is an

inappropriate remedy under the good-faith exception. See United States v. Leon, 468 U.S.

897 (1984). Nothing in the record suggests that the affidavit in support of the warrant

contained a false statement, that the issuing judge abdicated her judicial role when issuing

it, that it was unsupported by probable cause, or that it was facially deficient. See United

States v. Fiorito, 640 F.3d 338, 345 (8th Cir. 2011). Rather, Chatstep, perhaps mistakenly,

provided investigators with more than what the warrant authorized and what the investigators

were actually seeking.



                                              9
        Case 4:17-cr-00145-BSM Document 45 Filed 12/28/18 Page 10 of 24



       B.     Evidence Obtained From Riddick’s Home

                      1. Information in Support of the Search Warrant

       The search warrant for Riddick’s home was not based on illegally obtained

information because, as discussed above, Chatstep properly disclosed this information to the

LRPD. Even if the information was improperly obtained, there was still independent

probable cause supporting the search warrant for Riddick’s home. See United States v.

Madrid, 152 F.3d 1034, 1040 (8th Cir. 1998).

       “A search warrant is valid under the Fourth Amendment if it establishes probable

cause.” United States v. Carpenter, 422 F.3d 738, 744 (8th Cir. 2005). Probable cause exists

when there is a “fair probability that contraband or evidence of a crime will be found in a

particular place” looking at the totality of the circumstances. Illinois v. Gates, 462 U.S. 213,

238 (1983); see also United States v. Donnelly, 475 F.3d 946, 954 (8th Cir. 2007); United

States v. Horn, 187 F.3d 781, 785 (8th Cir. 1999). “Great deference” is given to the initial

probable cause determination. United States v. Colbert, 605 F.3d 573, 576 (8th Cir. 2010).

Courts normally uphold probable cause findings when a judicial officer had a “substantial

basis for . . . conclud[ing] that a search would uncover evidence of wrongdoing.” Horn, 187

F.3d at 785 (internal quotations omitted).

        If the information Riddick asserts was illegally obtained from Chatstep is stricken,

the affidavit supporting the warrant application is still sufficient to establish probable cause.

See Madrid, 152 F.3d at 1040. Specifically, in the affidavit, Kalmer states that a person



                                               10
        Case 4:17-cr-00145-BSM Document 45 Filed 12/28/18 Page 11 of 24



using IP address ea05 uploaded an image of suspected child pornography to Chatstep on

December 23, 2016. She further states that, based on information obtained from Comcast,

this IP address was assigned to Edgar Riddick. Kalmer also says that she surveilled

Riddick’s house and saw two cars registered to Riddick at this address. Finally, Kalmer, who

has extensive experience in investigating child pornography cases, also states that collectors

of child pornography typically retain their collections for many years, conceal them in a

secure location, and use computers and other electronic data storage devices to do so. See

also United States v. Chase, 717 F.3d 651, 653 (8th Cir. 2013) (“The observation that images

of child pornography are likely to be hoarded by persons interested in those materials in the

privacy of their homes is supported by common sense and the cases.”) (quoting United States

v. Hyer, 498 F. App’x 658, 660–61 (8th Cir. 2013)).

       This information is sufficient to create a “fair probability” that evidence of child

pornography would be located at Riddick’s house. See also United States v. Chrobak, 289

F.3d 1043, 1045–46 (8th Cir. 2002) (holding that there was probable cause to support a

search warrant based on a single transmission of fourteen images of suspected child

pornography that was traced back to the defendant’s home); United States v. Reibert, No.

8:13-CR-00107, 2015 WL 366716, at *3 (D. Neb. Jan. 27, 2015). Thus, the warrant was

properly supported, and any evidence obtained from the search need not be suppressed.

       Further, the warrant was not stale simply because it was executed sixty-two days after

the suspected child pornography was uploaded to Chatstep on December 23, 2016. “A



                                             11
        Case 4:17-cr-00145-BSM Document 45 Filed 12/28/18 Page 12 of 24



warrant becomes stale if the information supporting it is not sufficiently close in time to the

issuance of the warrant and the subsequent search conducted so that probable cause can be

said to exist as of the time of the search.” United States v. Estey, 595 F.3d 836, 840 (8th Cir.

2010) (quotation omitted). The factors are context-specific and “include the lapse of time

since the warrant was issued, the nature of the criminal activity, and the kind of property

subject to the search.” Id. (quotation omitted).

       In similar cases involving child pornography and electronic data storage, the Eighth

Circuit has held that much lengthier periods did not render stale the information relied upon

by a warrant. Id. (“Given the circumstances of the case and the nature of the crime, the

execution of the warrant five months after the development of the information did not render

the warrant deficient in any respect based on stale information.”); United States v. Lemon,

590 F.3d 612, 615 (8th Cir. 2010) (explaining that in cases of child pornography in which

the suspected offense is continuing in nature, a period of eighteen months does not render

information stale); see also United States v. Morales-Aldahondo, 524 F.3d 115, 119 (1st Cir.

2008) (holding that a period of three years did not render information stale). Moreover,

Kalmer’s affidavit discusses at length that, based on her experiences investigating these

cases, child pornography collectors often retain their collections for many years and rarely

throw them away.

       For these reasons, a court could easily find that there was a “fair probability” that child

pornography would be present at Riddick’s home even months after December 23, 2016. See



                                               12
        Case 4:17-cr-00145-BSM Document 45 Filed 12/28/18 Page 13 of 24



Chrobak, 289 F.3d at 1046. Therefore, the information relied upon in obtaining the search

warrant was not fatally stale.

                                       2. Overbreadth

       The search warrant for Riddick’s home was not overly broad. A warrant authorizing

a search of all digital devices and their contents for evidence of child pornography was

sufficiently particular.

       “To satisfy the particularity requirement of the [F]ourth [A]mendment, the warrant

must be sufficiently definite to enable the searching officers to identify the property

authorized to be seized.” Horn, 187 F.3d at 788. “The degree of specificity required will

depend on the circumstances of the case and on the type of items involved.” United States

v. Summage, 481 F.3d 1075, 1079 (8th Cir. 2007) (quotation omitted).

       First, Riddick argues that the warrant essentially authorized an unlimited and

unconstrained search of all of his electronic devices. He asserts that, under Riley v.

California, 134 S.Ct. 2473 (2014), a search warrant must identify the particular areas of a

computer or other electronic data storage device that are to be searched. In Riley, the

Supreme Court observed that cell phones, like computers and other devices with electronic

data storage capacity, have the ability to store vast amounts of private information, and their

use is ubiquitous in modern life. 134 S.Ct. at 2484–85. Accordingly, the government needs

to obtain a warrant before searching their contents. Id. at 2485. Riddick asserts that Riley

prevents the government from rummaging around his computers, hard drives, and other



                                              13
            Case 4:17-cr-00145-BSM Document 45 Filed 12/28/18 Page 14 of 24



electronic devices in an unconstrained fashion. See also In re Search of a Nextel Cellular

Tel., No. 14–MJ–8005–DJW, 2014 WL 2898262, at *13 (D. Kan. June 26, 2014)

(“[P]robable cause to believe drug trafficking communications may be found in a phone’s

mail application will not support the search of the phone’s Angry Birds application.”).

        This argument is unpersuasive because the facts justify a fairly broad warrant. Here,

the search warrant authorize law enforcement to specifically search for evidence of child

pornography—it does not permit a free-ranging fishing expedition through Riddick’s digital

devices. See United States v. Gleich, 397 F.3d 608, 611–12 (8th Cir. 2005). And “it is clear

that because criminals can—and often do—hide, mislabel, or manipulate files to conceal

criminal activity, a broad, expansive search” of Riddick’s digital devices was necessary.

United States v. Stabile, 633 F.3d 219, 237 (3rd Cir. 2011); see also United States v.

Burgess, 576 F.3d 1078, 1092–94 (10th Cir. 2009) (“[T]here may be no practical substitute

for actually looking in many (perhaps all) folders and sometimes at the documents contained

within those folders, and that is true whether the search is of computer files or physical

files.”).

        The government, however, does not automatically have free reign to search every file

on an electronic device upon obtaining a warrant. See Stabile, 633 F.3d at 237. Whether a

warrant satisfies the Fourth Amendment’s particularity requirement will turn on a context-

specific analysis. Based on the testimony presented at the hearing, it appears that evidence

of child pornography could be easily concealed in a variety of file formats, in various file



                                             14
        Case 4:17-cr-00145-BSM Document 45 Filed 12/28/18 Page 15 of 24



locations and applications, and across different devices. See United States v. Richards, 659

F.3d 527, 538 (6th Cir. 2011) (“[A] computer search may be as extensive as reasonably

required to locate the items described in the warrant based on probable cause.”) (quotation

omitted). This justifies an expansive search of Riddick’s digital equipment for evidence of

child pornography, as investigators did not know, prior to searching, where such evidence

could be located. The fact that the warrant did not limit the search to a particular file

location, file format, or search strategy does not mean it was overbroad. See United States

v. Cartier, 543 F.3d 442, 447–48 (8th Cir. 2008).

       Although Riddick proposes less intrusive ways of searching a digital device, such as

searching by the “hash value” of images or through key-word searches, these methods have

serious flaws. For example, hash values can be manipulated by distorting the size of an

image; a search based solely on known hash values will not account for images that have not

yet been assigned a known value by NCMEC; and it would be far too burdensome for the

government to run a search of the hash value of every known image of child pornography

each time it searches a digital device for such evidence. Moreover, there is no evidence in

the record suggesting that investigators abused the warrant by looking in areas of the digital

devices where they knew evidence of child pornography could not be found. See id. at 447.

       Second, Riddick’s argument that the warrant improperly authorized law enforcement

to seize his computer and other digital storage devices outright, or to create and search

electronic copies of them through digital imaging, is unpersuasive. Courts routinely allow



                                             15
        Case 4:17-cr-00145-BSM Document 45 Filed 12/28/18 Page 16 of 24



seized electronic equipment or data to be searched offsite, see United States v. Hill, 459 F.3d

966, 974–75 (9th Cir. 2006); United States v. Upham, 168 F.3d 532, 535 (1st Cir. 1999),

because it is frequently difficult and more intrusive to an individual’s privacy, to perform an

on-site review of those items. Summage, 481 F.3d at 1079. Investigators will typically take,

for example, a seized digital device and “image” it, which entails creating a bit-by-bit copy

of the computer’s hard disk for offsite inspection.

       For the reasons discussed above, it was reasonable for the warrant to permit such

imaging and/or offsite inspection in addition to the fairly expansive search of the devices.

Again, this is true in light of the fact that the warrant authorized law enforcement to search

only for evidence of child pornography and that it was not known where such evidence could

be located on Riddick’s digital devices.

       C.     Evidence Obtained from Riddick’s Car and Statements to Investigators

                            1. Encounter with Detective Koonce

       Riddick asserts that the evidence obtained from his vehicle and statements to

investigators should be suppressed because they stemmed from an illegal traffic stop. This

is unpersuasive because Riddick was not illegally detained at the time that he consented to

the search of his car and when he gave his statements to investigators. Even if Riddick was

illegally stopped, suppression would still be inappropriate under the attenuation doctrine.

       A person is “seized” by government agents under the Fourth Amendment when he

reasonably believes he is not free to leave. United States v. Jones, 269 F.3d 919, 925 (8th



                                              16
        Case 4:17-cr-00145-BSM Document 45 Filed 12/28/18 Page 17 of 24



Cir. 2001). “A seizure does not occur simply because a law enforcement officer approaches

an individual and asks a few questions or requests permission to search an area.” United

States v. Flores, 474 F.3d 1100, 1103 (8th Cir. 2007) (quotation omitted). Circumstances

indicating a seizure include “the threatening presence of several officers, the display of a

weapon by an officer, some physical touching of the person of the citizen, or the use of

language or tone of voice indicating that compliance with the officer’s request might be

compelled.” Id. (quotation omitted).

       Police may detain occupants of a home who are inside, or immediately outside, the

home when a search warrant is being executed. Michigan v. Summers, 452 U.S. 692, 704–06

(1981); Bailey v. United States, 568 U.S. 186, 202 (2013). Here, it is undisputed that Riddick

was not detained incident to the search of his house because he was first encountered by the

LRPD at a hotel twelve to fifteen miles away. There was also no warrant for Riddick’s

arrest, and Koonce testified that he had no reasonable suspicion that Riddick was carrying

a weapon or was otherwise dangerous. Rather, Koonce approached Riddick at the hotel

simply to tell him that the search warrant was being executed and to ask whether Riddick

would come back to the house. The government asserts that the entire encounter between

Koonce and Riddick was consensual and that Riddick permitted Koonce to search his vehicle

and willingly accompanied Koonce and Carlton back to the house.

       The government’s argument is somewhat unpersuasive. While the encounter quickly

became consensual, it did not start out that way. Instead, Koonce’s initial approach looks



                                             17
        Case 4:17-cr-00145-BSM Document 45 Filed 12/28/18 Page 18 of 24



identical to a Terry or traffic stop. See Terry v. Ohio, 392 U.S. 1, 30 (1968); see also

Pennsylvania v. Mimms, 434 U.S. 106 (1977). Koonce walked up to Riddick’s car while it

was stopped at the entrance of the hotel. When Riddick saw Koonce, who was wearing a

tactical vest identifying him as a police officer, approaching his car, Riddick rolled down his

window. Koonce immediately asked Riddick to step out of the car, placed Riddick towards

the rear of the car, patted him down, and asked him to wait there while he frisked Riddick’s

passenger and asked him a few questions. Koonce then explained the purpose of the stop to

Riddick. All of this happened fairly quickly, and a reasonable person in Riddick’s position

would not have felt free to leave. Consequently, Riddick was “seized.” Jones, 269 F.3d at

924. This encounter was, at the very beginning, an illegal detention because there was no

reasonable suspicion supporting the stop. See id.

       The stop, however, quickly transformed into a consensual encounter. Koonce credibly

testified that he told Riddick multiple times thereafter that Riddick was free to leave and was

not under arrest. Riddick was never handcuffed. Riddick was not compelled to return to the

house with Koonce and Carlton. Riddick rode home in the police car voluntarily after

allowing his associate to take his car. Also, Koonce never drew his weapon or used language

or a tone that indicated that compliance was required, and there was only one other officer

present at the scene.

       Therefore, after the initial frisk and explanation for the stop, Riddick was no longer

detained, because a reasonable person would have understood that he was free to leave. See



                                              18
        Case 4:17-cr-00145-BSM Document 45 Filed 12/28/18 Page 19 of 24



id. at 925. Thus, his consent and later statements to investigators were not the products of

an illegal detention.

       Further, it appears that his statements to police were voluntarily given. See United

States v. Saenz, 474 F.3d 1132, 1136–37 (8th Cir. 2007) (citations omitted). This is true

because Riddick was not in custody when he gave his statements, he is a well-educated

engineer in his mid-fifties, the encounter was non-threatening, and Riddick executed a

second, written consent after returning home. See United States v. Johnson, 619 F.3d 910,

918 (8th Cir. 2010) (listing factors to be considered when determining if consent was

voluntary).

       Even if the entire stop was illegal, suppression of this evidence would be inappropriate

under the attenuation doctrine, which permits the introduction of evidence when there is only

a remote connection between the evidence at issue and the unlawful police conduct. See

United States v. Dickson, 64 F.3d 409, 410–11 (8th Cir. 1995). Again, Riddick freely

consented to the search of his vehicle. See id. (noting that voluntary consent may purge the

taint of an illegal action); United States v. Ramos, 42 F.3d 1160, 1163–64 (8th Cir. 1994).

Although Riddick’s consent was initially given during the stop, which tends to weigh against

attenuation, the circumstances indicate that it was nonetheless voluntary and not a result of

police coercion. United States v. Esquivel, 507 F.3d 1154, 1160 (8th Cir. 2007); United

States v. Palacios-Suarez, 149 F.3d 770, 772 (8th Cir. 1998).

       Riddick also executed a written consent to search the items located in the car after he



                                              19
       Case 4:17-cr-00145-BSM Document 45 Filed 12/28/18 Page 20 of 24



returned home, which would have occurred approximately fifteen to twenty minutes later.

Consequently, the length of time between the stop and the second consent further negates any

causal connection between the two events. See also United States v. Whisenton, 765 F.3d

938, 941–42 (8th Cir. 2014) (“Under our precedent, fifteen minutes is sufficient to

demonstrate an attenuation of the illegality.”) (citations omitted); United States v.

Herrera-Gonzalez, 474 F.3d 1105, 1112 (8th Cir. 2007).

       Similarly, Riddick’s statements to investigators were sufficiently attenuated from the

stop based on their temporal proximity, the intervening circumstances, and the presence of

a Miranda warning. Whisenton, 765 F.3d at 942; United States v. Reisselman, 646 F.3d

1072, 1081 (8th Cir. 2011). Again, Riddick voluntarily returned home after the stop. Upon

returning home, he was again advised that he was not under arrest. He then gave written

consent to search the items found in his vehicle. It also appears that most of Riddick’s

statements to investigators were made after he was given a Miranda warning. See United

States v. Yorgensen, 845 F.3d 908, 914 (8th Cir. 2017). These circumstances suggest a lack

of a causal connection between the stop and his decision to speak to officers.

       Finally, there is no indication that Riddick was stopped in bad faith or that there was

any flagrant misconduct—investigators simply wanted to alert Riddick about the warrant, and

it does not appear that Koonce or Kalmer were attempting to exploit an illegal situation. See

id.




                                             20
        Case 4:17-cr-00145-BSM Document 45 Filed 12/28/18 Page 21 of 24



                               2. Voluntariness of Statements

       Riddick’s argument that his statements to investigators were made involuntarily is

unpersuasive because he was not in custody when he made them and he freely waived his

Fifth Amendment rights. Further, any statements made to investigators before or after a

Miranda warning need not be suppressed because, again, Riddick was never in custody when

he made them.

       A person is in custody if he has been arrested or, under the totality of the

circumstances, been deprived of his freedom of action in any significant way. See United

States v. Sanchez, 676 F.3d 627, 630 (8th Cir. 2012) (citing United States v. Griffin, 922 F.2d

1343, 1349 (8th Cir. 1990)). Courts in the Eighth Circuit use a nonexclusive, six-factor test

to make this determination: (1) whether the suspect was informed he was not under arrest at

the time in question and was free to leave; (2) whether the suspect possessed unrestrained

freedom of movement during questioning; (3) whether the suspect initiated contact with the

police or voluntarily agreed to answer questions; (4) whether the suspect was subjected to

strong arm tactics or deception during questioning; (5) whether the atmosphere of the

questioning was police dominated; (6) whether the suspect was arrested at the end of the

questioning. Id.

       The facts strongly suggest that Riddick was not deprived of his freedom in any

significant way when he spoke with investigators. Kalmer credibly testified that Riddick was

informed several times that he was not under arrest and was free to leave, which is



                                              21
        Case 4:17-cr-00145-BSM Document 45 Filed 12/28/18 Page 22 of 24



corroborated by the police transcript of his statements. Griffin, 922 F.2d at 1349 (“The most

obvious and effective means of demonstrating that a suspect has not been taken into custody

. . . is for the police to inform the suspect that an arrest is not being made and that the suspect

may terminate the interview at will.”) (internal quotation omitted). The transcript indicates

that Riddick simply wanted to stay for his family.

       Additionally, Riddick was never handcuffed nor told that he could not leave. Riddick

got up and left several times to go to the restroom and to fix a broken window. Although he

was accompanied by an officer during these breaks, this was not unreasonable, as the house

was still being searched and the police were concerned about safety. C.f. United States v.

Axsom, 289 F.3d 496, 501–02 (8th Cir. 2002). Riddick was neither threatened nor subjected

to hostile police tactics, and the detectives used a conversational tone. Finally, Riddick made

most, if not all, of his statements while seated at his kitchen table. See United States v.

Czichray, 378 F.3d 822, 826–27 (8th Cir. 2004) (“When a person is questioned on his own

turf, we have observed repeatedly that the surroundings are not indicative of the type of

inherently coercive setting that normally accompanies a custodial interrogation.”) (internal

quotations omitted).

       All of this indicates that the interrogation was noncustodial and that Riddick was not

required to receive a Miranda warning. See Sanchez, 676 F.3d at 630. For this reason, any

pre-Miranda statements need not be suppressed.

       Riddick also argues that post-Miranda statements should be suppressed because the



                                                22
          Case 4:17-cr-00145-BSM Document 45 Filed 12/28/18 Page 23 of 24



Miranda warning was given “mid-stream,” and not before the interrogation. See Missouri

v. Seibert, 542 U.S. 600 (2004). This argument is unpersuasive because a Miranda warning

is required only when an interrogation is custodial. See United States v. Ollie, 442 F.3d

1135, 1140–41 (8th Cir. 2006).

       Further, Riddick’s post-Miranda statements were made voluntarily. “An individual’s

waiver of the Fifth Amendment privilege against self-incrimination . . . is valid if made

voluntarily, knowingly and intelligently.” United States v. Crisolis-Gonzalez, 742 F.3d 830,

838 (8th Cir. 2014) (quoting United States v. Harper, 466 F.3d 634, 643 (8th Cir. 2006)).

Again, Riddick was not in custody, and it appears he was given a Miranda warning merely

as a precaution. As set forth above, he is well-educated, in his mid-fifties, was not subjected

to any unlawful actions, was repeatedly told that he was free to leave, and was told that he

had a right to speak with a lawyer. Finally, nothing indicates Riddick’s waiver was

involuntary for the purposes of the Due Process Clause. See United States v. LeBrun, 363

F.3d 715, 724 (8th Cir. 2004) (“A statement is involuntary when it was extracted by threats,

violence, or express or implied promises sufficient to overbear the defendant's will and

critically impair his capacity for self-determination.”).

                                    III. CONCLUSION

       For these reasons, Riddick’s motions to suppress [Doc. No. 23, 24, 25, 26, 27] are

denied.




                                              23
Case 4:17-cr-00145-BSM Document 45 Filed 12/28/18 Page 24 of 24



IT IS SO ORDERED this 28th day of December 2018.




                                     UNITED STATES DISTRICT JUDGE




                                24
